     Case 3:20-cv-00603-MMD-CLB Document 13-1 Filed 11/23/20 Page 1 of 2


 1
                                  UNITED STATES DISTRICT COURT
 2                                            For the
                                       DISTRICT OF NEVADA
 3

 4
      NexRF Corp.,
 5
                  Plaintiff,
 6

 7    v.                                                   Civil Action No. 3:20-CV-603
 8    Playtika Ltd., Playtika Holding Corp., Caesars
      Interactive Entertainment, LLC
 9

10                Defendants.

11

12                              WAIVER OF THE SERVICE OF SUMMONS

13    To: Adam K. Yowell
14

15            I have received your request to waive service of a summons in this action along with a
16    copy of the complaint.
17

18            I, or the entity I represent, agree to save the expense of serving a summons and complaint
19    in this case and that electronic transmission of the waiver request and electronic return of the
20    request shall suffice.
21

22            I understand that I, or the entity I represent, will keep all defenses or objections to the
23    lawsuit, the court’s jurisdiction, and the venue of the action, but that I waive any objections to
24    the absence of a summons or of service.
25

26            Pursuant to a stipulation between the parties, Playtika Ltd. and Playtika Holding Corp.
27
      shall serve an answer or a motion under Rule 12 within 90 days from November 20, 2020. If I
28


                                                       1
     Case 3:20-cv-00603-MMD-CLB Document 13-1 Filed 11/23/20 Page 2 of 2


 1    fail to do so, a default judgment may be entered against me or the entity I represent.

 2

 3
      Dated: November 23, 2020
 4                                           Gerson S. Panitch

 5                                           FINNEGAN, HENDERSON, FARABOW,
                                             GARRETT & DUNNER, LLP
 6                                           901 New York Avenue, NW
                                             Washington, DC 20001-4413
 7                                           Tel: (202) 408-4000
                                             Gerson.Panitch@finnegan.com
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                       2
